                      IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF ALASKA


ALASKA RESOURCE EDUCATION,

                          Plaintiff,

                 v.

MICHELLE BRUNNER and TODD                   Case No. 3:20-cv-00036-SLG
BRUNNER,

                          Defendants.




          ORDER RE MOTION FOR TEMPORARY RESTRAINING ORDER

         Before the Court at Docket 8 is Plaintiff Alaska Resource Education’s

(“ARE”) Motion for Temporary Restraining Order and/or Preliminary Injunction.

         In its Complaint, ARE asserts four counts against Michelle Brunner and/or

Todd Brunner (“Defendants”) including: (1) embezzlement, (2) fraud, (3) unjust

enrichment, and (4) constructive trust.1     ARE asserts that former employee

Michelle Brunner misappropriated funds while in its employ.2        ARE seeks a

temporary restraining order with the stated purpose of preventing Defendants from




1
    Docket 1 at 23–28, ¶¶ 90–111.
2
    Docket 1 at 2, ¶ 4.



           Case 3:20-cv-00036-SLG Document 10 Filed 03/19/20 Page 1 of 6
“disposing of, transferring, encumbering, or moving assets pending a hearing on a

preliminary injunction to impose the same restriction for the duration of this case.”3

         According to ARE, it employed Ms. Brunner as its executive director from

May 12, 2008 until August 23, 2017, when she resigned.4 In this position, Ms.

Brunner had “access to the accounting system, bank accounts, payroll, and credit

cards” for ARE and “created and controlled the financial statements provided to

the volunteer board.”5 ARE asserts that Ms. Brunner embezzled $127,500 in

unauthorized payroll payments,6 including unauthorized bonus payments,7 that

she wrongfully transferred $38,155 from ARE’s bank account to her personal bank

account,8 and that she charged over $26,563 in personal expenses to ARE’s credit

card.9 According to ARE, Ms. Brunner forged letters and emails from ARE board

members, used fake billing codes, and shredded documents to conceal her




3
    Docket 8 at 1.
4
    Docket 1 at 3, ¶ 11; Docket 8-1 at 8, ¶ 40.
5
    Docket 1 at 4, ¶ 12.
6
    Docket 1 at 7, ¶ 32
7
    See, e.g., Docket 1 at 13, ¶ 55.
8
    Docket 1 at 14, ¶ 61.
9
    Docket 1 at 18, ¶ 73.


Case No. 3:20-cv-00036, Alaska Resource Education v. Brunner, et al.
Order re Plaintiff’s Motion for Temporary Restraining Order
Page 2 of 6
           Case 3:20-cv-00036-SLG Document 10 Filed 03/19/20 Page 2 of 6
actions.10 ARE alleges that Ms. Brunner used some of the funds in July 2016 to

purchase a house with her husband in Arizona.11

         In an affidavit filed with the motion, ARE’s current executive director Ella Ede

explains that in May 2018, while reviewing some financials from a fundraising

event, she noticed some suspicious charges that prompted her to perform a

detailed internal investigation of ARE’s finances.12 Finding other discrepancies,

and concluding that Ms. Brunner had been stealing from ARE, she brought her

concerns to the Board of Directors.13 The board hired a law firm, which

recommended working with Debra Mason, a certified public accountant.14 Ms.

Mason conducted a fraud examination of ARE’s records, and concluded that “there

is sufficient evidence to support the conclusion that Brunner misappropriated at

least $187,191.96 for her own personal benefit” and that “[t]here are some

additional suspicious charges that might reveal additional misappropriation.”15

         Plaintiff now moves for a temporary restraining order and/or preliminary

injunction.16



10
     Docket 1 at 20–21, ¶¶ 77–83.
11
     Docket 1 at 22, ¶ 84.
12
     Docket 8-2 at 1–3, ¶¶ 1, 5–13.
13
     Docket 8-2 at 4, ¶¶ 21–22.
14
     Docket 8-2 at 4, ¶¶ 22–23.
15
     Docket 8-1 at 3–4, ¶ 12.
16
     Plaintiff certifies that it sent its motion and accompanying documents by U.S. mail to

Case No. 3:20-cv-00036, Alaska Resource Education v. Brunner, et al.
Order re Plaintiff’s Motion for Temporary Restraining Order
Page 3 of 6
           Case 3:20-cv-00036-SLG Document 10 Filed 03/19/20 Page 3 of 6
                                     LEGAL STANDARD

         Pursuant to Fed. R. Civ. P. 65(b), the Court may issue a temporary

restraining order without notice to the adverse party and without holding a hearing

only if: “(A) specific facts in an affidavit or a verified complaint clearly show that

immediate and irreparable injury, loss, or damage will result to the movant before

the adverse party can be heard in opposition; and (B) the movant’s attorney

certifies in writing any efforts made to give notice and the reasons why it should

not be required.”17

                                         DISCUSSION

         Having reviewed Plaintiff’s motion for a temporary restraining order (“TRO”),

the Court finds that Plaintiff has not satisfied the requirements of Fed. R. Civ. P.

65. Specifically, Plaintiff has not articulated why “immediate and irreparable injury,

loss, or damage will result to the movant before the adverse party can be heard in

opposition.”18




Ms. Brunner on March 18, 2020, and emailed a local Anchorage attorney a courtesy
copy. Docket 8 at 9.
17
   Fed. R. Civ. P. 65(b)(1). In actions brought in federal court based on diversity
jurisdiction, Federal Rule of Civil Procedure 65 addresses the procedural aspects of
injunctive relief, whereas state law controls whether injunctive relief is appropriate. See
Sims Snowboards, Inc. v. Kelly, 863 F.2d 643, 647 (9th Cir. 1988).
18
     Fed. R. Civ. P. 65(b)(1)(A).


Case No. 3:20-cv-00036, Alaska Resource Education v. Brunner, et al.
Order re Plaintiff’s Motion for Temporary Restraining Order
Page 4 of 6
           Case 3:20-cv-00036-SLG Document 10 Filed 03/19/20 Page 4 of 6
         The allegations against Ms. Brunner date back to as early as 2011, and she

has not worked for ARE since August of 2017.19 Plaintiff filed the current action

against Defendants on February 19, 2020, and served them with the Complaint on

February 20, 2020.20          Therefore, Defendants have been aware of Plaintiff’s

allegations for nearly a month and Plaintiff has not indicated that Defendants are

now likely to suddenly make their funds and assets unavailable such that this Court

need issue a TRO before Defendants have an opportunity to be heard.

         For these reasons, the Court finds that a temporary restraining order is not

warranted on the current record before the Court.              However, the Court will

schedule a hearing on Plaintiff’s motion for a preliminary injunction.

                                      CONCLUSION

         In light of the foregoing, Plaintiff’s Motion for a Temporary Restraining Order

is DENIED without prejudice. The Court order as follows:

         1. A hearing on Plaintiff’s Motion for a Preliminary Injunction is scheduled

before this Court for March 27, 2020 at 10:00 a.m. Any opposition by Defendants

to that motion shall be served and filed on or before March 23, 2020, and Plaintiff

shall serve and file any reply on or before March 25, 2020. Due to the coronavirus

pandemic, the Court and all parties shall appear telephonically at this hearing

by calling (877) 402-9753 on a land line, five minutes prior to the hearing, and


19
     Docket 1 at 3, ¶ 11 and Docket 1 at 8, ¶¶ 36–37.
20
     Docket 1 and Docket 6.


Case No. 3:20-cv-00036, Alaska Resource Education v. Brunner, et al.
Order re Plaintiff’s Motion for Temporary Restraining Order
Page 5 of 6
           Case 3:20-cv-00036-SLG Document 10 Filed 03/19/20 Page 5 of 6
dialing in with access code 6288202.

       2. The following procedure shall govern the hearing on the preliminary

injunction motion:

       (a)    Each party shall be accorded a total of 30 minutes for the presentation

of any evidence and argument by counsel.

       (b)    A party may rely on the affidavits submitted with its motion, opposition

or reply in lieu of, or in addition to, the presentation of direct testimony by that

witness, but only so long as the affiant is telephonically present at the hearing for

cross-examination.

       3. Plaintiff shall make all reasonable efforts to immediately serve upon

Defendants this order, and a copy of all moving papers, and shall file proof of

service thereof.



       DATED this 19th day of March, 2020, at Anchorage, Alaska.


                                                 /s/ Sharon L. Gleason
                                                 UNITED STATES DISTRICT JUDGE




Case No. 3:20-cv-00036, Alaska Resource Education v. Brunner, et al.
Order re Plaintiff’s Motion for Temporary Restraining Order
Page 6 of 6
         Case 3:20-cv-00036-SLG Document 10 Filed 03/19/20 Page 6 of 6
